Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 1 of 25 PageID #: 1182




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

TAMMY LYNN HUTSON,                                )
                                                  )
             Plaintiff,                           )
                                                  )
       vs.                                        )           Case No. 4:20 CV 841 RWS
                                                  )
KILOLO KIJAKAZI,                                  )
Commissioner of                                   )
Social Security Administration,                   )
                                                  )
             Defendant.1                          )

                             MEMORANDUM AND ORDER

       Plaintiff Tammy Lynn Hutson (“Hutson”) brings this action pursuant to

42 U.S.C. § 405(g), seeking judicial review of the Social Security Commissioner’s

(“Commissioner”) decision to deny her application for Disability Insurance Benefits

(“DIB”) and Supplemental Security Income (“SSI”) benefits. For the reasons

explained below, I must affirm the decision.

                                PROCEDURAL HISTORY

       Hutson filed a Title II application for disability insurance benefits and a Title

XVI application for supplemental security income on August 17, 2017. The claims


1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to continue
this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C.
§ 405(g).

                                                 1
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 2 of 25 PageID #: 1183




were initially denied on October 25, 2017 and after reconsideration, denied again.

Hutson filed a timely request for a hearing, which was held on March 26, 2019. The

ALJ issued his decision on June 6, 2019, finding that Hutson was not entitled to any

benefits. Hutson appealed and the Appeals Council denied her request for review.

Hutson then filed this case seeking judicial review of the Commissioner’s decision.

      In this action for judicial review, Hutson argues that the ALJ did not

adequately consider her subjective pain complaints and that the residual functional

capacity (“RFC”) he formulated was unsupported by medical evidence in the record.

                               LEGAL STANDARD

      To be eligible for disability insurance benefits under the Social Security Act,

a plaintiff must prove that she is disabled. Pearsall v. Massanari, 274 F.3d 1211,

1217 (8th Cir. 2001); Baker v. Sec’y of Health & Human Servs., 955 F.2d 552, 555

(8th Cir. 1992). The Social Security Act defines disability as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted

or can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). An individual will be declared disabled “only if [her]

physical or mental impairment or impairments are of such severity that [she] is not

only unable to do [her] previous work but cannot, considering [her] age, education,

and work experience, engage in any other kind of substantial gainful work which


                                           2
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 3 of 25 PageID #: 1184




exists in the national economy.” 42 U.S.C. § 423(d)(2)(A).

      In determining whether a claimant is disabled, the Commissioner conducts a

five-step analysis. See 20 C.F.R. § 404.1520; Pate-Fires v. Astrue, 564 F.3d 935,

942 (8th Cir. 2009). The Commissioner begins by deciding whether the claimant is

engaged in substantial gainful activity. If the claimant is working, disability benefits

are denied. Next, the Commissioner decides whether the claimant has a “severe”

impairment or combination of impairments, meaning that which significantly limits

her ability to do basic work activities. If the claimant’s impairment(s) is not severe,

then she is not disabled. The Commissioner then determines whether the claimant’s

impairment(s) meets or equals one of the impairments listed in 20 C.F.R., Part 404,

Subpart P, Appendix 1. If the claimant’s impairment(s) is equivalent to one of the

listed impairments, she is conclusively disabled.           At the fourth step, the

Commissioner establishes whether the claimant can perform her past relevant work.

If so, the claimant is not disabled. Finally, the Commissioner evaluates various

factors to determine whether the claimant is capable of performing any other work

in the national economy. If not, the claimant is declared disabled and is entitled to

disability benefits.

      In reviewing the ALJ’s denial of Social Security disability benefits, my role

is limited to determining whether the Commissioner’s findings comply with the

relevant legal requirements and are supported by substantial evidence in the record


                                           3
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 4 of 25 PageID #: 1185




as a whole. Pate-Fires, 564 F.3d at 942. “Substantial evidence is less than a

preponderance but is enough that a reasonable mind would find it adequate to

support the Commissioner’s conclusion.” Id. In determining whether the evidence

is substantial, I must consider evidence that both supports and detracts from the

Commissioner’s decision. Id. I must “defer heavily to the findings and conclusions

of the Social Security Administration.” Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir.

2010) (internal citation omitted). I may not reverse a decision that is supported by

substantial evidence in the record, even if substantial evidence in the record supports

a contrary outcome, or if I would have decided the case differently in the first

instance. Johnson v. Astrue, 628 F.3d 991, 992 (8th Cir. 2011).

                         ADMINISTRATIVE RECORD

      With respect to the medical records and other evidence of record, I adopt

Hutson’s recitation of facts set forth in her Statement of Uncontroverted Material

Facts, to the extent that they do not directly conflict with the Commissioner’s

Statement of Uncontroverted Material Facts and are supported by the record.

Specific facts will be discussed as needed to address the parties’ arguments.

      The medical records in this case date back to August 5, 2015, when Hutson

had a CT scan of her chest, which revealed minimal apical pleural thickening, T8

compression fracture (“most likely chronic”), and possibility of hydronephrosis,

especially on the left side. (Tr. 271.) She was diagnosed with acute colitis during


                                           4
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 5 of 25 PageID #: 1186




an emergency room visit on October 8, 2015, after a CT scan of her abdomen and

pelvis revealed mild transverse and left colitis and bilateral intrarenal calculi

measuring up to 8 mm on the left and 4 mm on the right. (Tr. 392-93.) She received

prescriptions for Flagyl, Cipro, Norco, and Phenergan and was instructed to follow

up with her primary care physician. (Tr. 394.) A few days later, she visited Dr.

Sequita Morris, who addressed Hutson’s abdominal pain as well as ear pain. (Tr.

281.)    Dr. Morris noted that Hutson “cannot afford a colonoscopy, but if [pain

continues] then she really does need one.” (Tr. 281.)

        Hutson visited the emergency room again on December 22, 2015, presenting

with more complaints of abdominal cramping and blood in her stool, plus complaints

of nasal congestion, a cough, and facial pain. (Tr. 362.) A CT scan of her abdomen

and pelvis revealed mild fatty liver, bilateral non-obstructing stable renal calculi and

congenital extrarenal pelvis. (Tr. 375.) She was diagnosed with a cough, an upper

respiratory infection, and abdominal pain, and directed to follow up for a

colonoscopy. (Tr. 378.)

        On March 22, 2016, Hutson saw Dr. Rafael Figueroa-Dugarte for her

abdominal pain. He noted that her October CAT scan showed left-sided colitis but

that her most recent CAT scan demonstrated it had “completely resolve[d].” (Tr.

273.) He also recommended that she get a colonoscopy. (Tr. 273.) Her other

physical and psychiatric exams all revealed normal results. (Tr. 275.)


                                           5
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 6 of 25 PageID #: 1187




      Hutson also made three emergency room visits in 2016, reporting urinary

frequency, burning, and pain in June (Tr. 349); lower back and abdominal pain in

October (Tr. 330); and ear pain, rectal bleeding, pelvic cramping, and occasional

diarrhea in November. (Tr. 314, 318.) On each occasion, she rated her pain as an 8

out of 10. (Tr. 349, 331, 315.) Her other exams at these appointments, including

psychiatric exams, were normal. (Tr. 353, 332, 318-19.) She was advised that “she

may be developing pyelonephritis based on the pain in her back and positive

urinalysis” (Tr. 359-60) and was prescribed Cipro at all three appointments. (Tr.

359-60, 344-45, 326.) She was also prescribed Ultram in June (Tr. 359-60), and

Flagyl, Sudafed, Flonase, and Percocet in November. (Tr. 326.) Another CT scan

of her abdomen and pelvis in November revealed indications of mild colitis, pelvic

vascular congestion syndrome, bilateral nonobstructing calyceal renal calculi,

bilateral physiological ovarian cysts, and fatty liver. (Tr. 324.)

      Huston visited the emergency room twice in 2017. On July 3, she reported

pain in her right side, vomiting, and epigastric and right upper quadrant abdominal

discomfort on and off for the past month. (Tr. 298, 302.) She rated her pain as a 7

out of 10. (Tr. 299.) She received Zofran, morphine sulfate, and Protonix while in

the hospital and was prescribed Prilosec, Zofran, and Ultram when discharged. (Tr.

300, 310.) She was also instructed to follow up with her primary care physician.

(Tr. 309.) On September 24, she went to the emergency room again, this time with


                                           6
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 7 of 25 PageID #: 1188




complaints of urinary frequency, burning, and pain. (Tr. 399.) She was given

Zofran; diagnosed with a UTI; prescribed amoxicillin, Zofran, and Ultram; and

instructed to follow up with her primary care physician. (Tr. 401, 404, 405.)

       On October 11, 2017, Hutson saw Dr. Barry Burchett for a consultative exam.2

(Tr. 409.) He diagnosed her with chronic cervicalgia, possible IBS, chronic pelvic

pain, and history of recurrent UTI. (Tr. 412.) During that visit, Dr. Burchett

discussed her history of neck pain and pelvic congestion, noting that she had not

followed up with any providers for her neck pain since a CT scan of her neck in

November 2015, and also had not pursued physical therapy or chiropractic

treatments. (Tr. 409.) He described her issues with constipation and abdominal

pain, noting that she had “never seen a gastroenterologist or had a scope of her

belly,” nor seen a gynecologist. (Tr. 409-10.) She walked with a “normal gait,”

“appears stable at station and comfortable in the supine and sitting positions,” and

exhibited an “appropriate” appearance, mood, and orientation. (Tr. 410.) She could

walk on her heels and toes, “perform tandem gait without difficulty,” and squat up

until 85 degrees of knee flexion before complaining of lower back discomfort. (Tr.

412.) All of her range of motion values were normal. (Tr. 412-15.)



2
 This exam was scheduled after Dr. Janna Crosnoe evaluated Hutson’s records at the initial level
and concluded that there was not sufficient evidence to support a decision on her claim. (Tr. 75.)
After reviewing Dr. Burchett’s findings with the rest of the record, Dr. Crosnoe opined that Hutson
did not suffer from any severe impairments and did not have any significant functional limitations.
(Tr. 76.)
                                                7
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 8 of 25 PageID #: 1189




      In 2018, Hutson made two more emergency room visits. In January, she

sought treatment for a kidney infection, bladder cramping, shooting pain on the right

side of her body, and nipple discharge, rating her pain as an 8 out of 10. (Tr. 542.)

She had a CT scan of her kidneys, ureters, and bladder, which revealed prominence

of the extrarenal pelvis on both the left and right sides and non-obstructing calculi

in the left and right kidney. (Tr. 550.) She was diagnosed with flank, abdominal,

and nipple pain and instructed to follow up with her primary care physician before

being discharged with prescriptions for Norco and Zofran. (Tr. 552-53.) In May,

Hutson visited the emergency room again, this time for rectal bleeding, abdominal

pain, intermittent diarrhea with constipation, nausea, and back pain. (Tr. 693-94.)

Her exams, including the psychiatric exam, yielded normal results. (Tr. 697-98.)

She was referred for a colonoscopy, which revealed non-bleeding internal

hemorrhoids. (Tr. 699.) She also underwent an upper GI endoscopy, which revealed

a small hiatal hernia, non-severe esophagitis, gastritis, and non-bleeding gastric

ulcers. (Tr. 700.) Based on these results, she was discharged with instructions to

follow an anti-reflux regimen and a GERD/peptic ulcer disease diet and avoid non-

steroidal anti-inflammatory drugs and tobacco. (Tr. 700.)

      In March 2018, Hutson had an ultrasound of her abdomen, which showed mild

prominence of the renal pelvis bilaterally, similar to what was observed on her 2

prior CT scans (Tr. 805), as well as a transabdominal and transvaginal ultrasound of


                                          8
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 9 of 25 PageID #: 1190




her pelvis, which showed a 2.7 cm posterior fundal uterine myometrial leiomyoma.

(Tr. 779.) In April, she had an X-ray of her cervical spine, which revealed cervical

spondylosis and mild to moderate narrowing of the C5-C6 intervertebral disc space,

with mild disc space narrowing at C4-C5 and C6-C7, and mild inferior face arthrosis.

(Tr. 774.) She also had an X-ray of her lumbar spine, which showed mild lumbar

spondylosis at L3-L4, persistent bilateral intrarenal calculi, and possible

inflammatory right sacroiliitis (Tr. 776). Nuclear medicine hepatobiliary imaging

revealed patency of the common bile duct and cystic duct with ejection fraction at

49.7%, “which is normal.” (Tr. 771-72.)

      Throughout 2018 and 2019, Hutson had several appointments with Dr.

Rustico Ramos at the Saint Francis Medical Center. (Tr. 430, 465, 482, 505.) Most

of these visits addressed her back pain. Dr. Ramos diagnosed her with chronic

bilateral low back pain without sciatica, tobacco abuse, GERD with esophagitis,

chronic superficial gastritis without bleeding, acquired hypothyroidism, family

history of early CAD, family history of colon cancer, and history of domestic

physical abuse in an adult. (Tr. 332-33.) He prescribed levothyroxine, ranitidine,

buspirone, and venlafaxine. (Tr. 433.) An X-ray of her lumbar spine revealed “mild

S-shaped curvature involving the lower thoracic and lumbar spine.” (Tr. 426.) Dr.

Ramos ordered an MRI of Hutson’s lumbar spine to evaluate for discogenic disease

on December 10, 2018. (Tr. 466.) He also noted that her insurance would not cover


                                          9
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 10 of 25 PageID #: 1191




physical therapy. (Tr. 466.) On January 7, 2019, he referred her to a urologist

because of her history of urinary tract infections. (Tr. 482.) He also noted that the

MRI revealed a normal lumbar spine and bilateral hydronephrosis, which was more

severe on the left side than the right. (Tr. 482, 996.) On February 14, 2019, he

diagnosed her with fibromyalgia and prescribed duloxetine and gabapentin. (Tr.

507.) He also ordered an X-ray after she complained of pain in her right knee. (Tr.

507.) She reported anxiety and difficulty sleeping. (Tr. 505.)

      Hutson began seeking mental health treatment in 2018. She had numerous

appointments with her caseworker, Mackenzie Couch, who discussed Hutson’s

health with her, drove her to various appointments, and helped her with various

tasks, including accessing a food bank. (Tr. 864-943.) On September 21, 2018, she

underwent a psychosocial clinical assessment with a counselor, Tonya Mills. (Tr.

941.) Hutson discussed her sleeping problems, depression, anxiety, and stress. (Tr.

943.) She reported being able to make and keep appointments; maintain her own

living space; communicate well with others; take her medication; care for her pets;

maintain her home; plan and prepare her own meals; do her own grocery shopping;

engage in hobbies such as sewing, reading, and playing with dogs; and maintain

several friendships. (Tr. 945-52.)

      Hutson saw Quentin Chambers, MSN on October 19, 2018, reporting “a lot

of anxiety…still a little depressed.” (Tr. 958.) She also reported trouble sleeping.


                                         10
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 11 of 25 PageID #: 1192




(Tr. 961.) However, overall, she concluded that she was “doing a little bit better.”

(Tr. 962.) Her exams all yielded normal results, and Mr. Chambers noted that she

appeared to be goal directed and logical, with fair to good insight and judgment. (Tr.

962.) He diagnosed her with bipolar mixed episodes without psychotic features and

chronic PTSD. (Tr. 962.) Hutson also saw Mr. Chambers on December 21, 2018.

She said she was still having trouble managing her anxiety and reported that the

Zaleplon he had previously prescribed made her have nightmares. (Tr. 963, 967.)

She stated that she was “doing well” with the anxiety medication. (Tr. 967.) She

was prescribed amitriptyline and directed to stop taking the Zaleplon. (Tr. 968.)

Finally, on March 12, 2019, she underwent a DLA-20 Mental Health Outcomes

Measurement assessment at Mineral Area Community Psychiatric Rehabilitation

Center, receiving an mGAF score of 39.3 (Tr. 870.)

       Hutson also saw a urologist, Dr. Kevin Enger, in 2019. After their initial

appointment, at which she complained of frequent urination, difficulty emptying,

and history of recurrent UTIs (Tr. 1000), she returned for a cystoscopy. It revealed

severe hydronephrosis on the left side, mild on the right. (Tr. 1037.) A left ureteral

stent was placed successfully.4 (Tr. 1037.)



3
 Her previous DLA-20 was performed on December 17, 2018 and yielded the same score. (Tr.
904.)

4
 Her caseworker noted that after the procedure, Hutson reported that she was doing well but
wanted the stent to be removed soon. (Tr. 867.) She was told that she needed to have a renal scan
                                               11
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 12 of 25 PageID #: 1193




       Finally, Hutson had three pain management appointments with Dr. Nehal

Modh. At her first visit on March 11, 2019, he diagnosed her with low back pain,

pain in thoracic spine, cervicalgia, other intervertebral disc degeneration,

spondylosis, and contracture of muscle, unspecified site. (Tr. 1047-48.) He noted

that she presented with “normal mental status, cranial nerves, motor system, sensory

system and reflexes.” (Tr. 1048.) He refilled her Norco prescription and instructed

her to return for a follow-up appointment. (Tr. 1048.) When she returned on March

25, Dr. Modh noted that her spine flexion was 55 degrees and spine extension was

up to 5 degrees. (Tr. 1044.) Her gait and stance were normal, as were her psychiatric

and neurologic assessments. (Tr. 1044-45.) Dr. Modh reviewed the X-rays he had

ordered of her cervical and lumbar spine, which showed mild reversal of cervical

lordosis; mild cervical degenerative change focused at C5-C6; mild lumbar

degenerative changes; left ureteral stent and suspected left nephrolithiasis with

bilateral SI joint degenerative changes, greater on the right side. (Tr. 1051-52.) She

received bilateral transforaminal injections at L3-L4 and L4-L5, as well as a refill of

her Norco prescription and a new prescription for Protonix. (Tr. 1044-46.) Hutson

returned to Dr. Modh’s office on April 8, reporting that she did not think the previous

injection improved her pain. (Tr. 1042.) He again noted that her spine flexion was




and bloodwork done to determine how the kidneys were functioning with the stent. (Tr. 867.) It
appears that the hearing was held before these tests were scheduled.
                                             12
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 13 of 25 PageID #: 1194




55 degrees and spine extension was up to 5 degrees. (Tr. 1043.) Her gait, stance,

and psychiatric and neurologic assessments were all normal. (Tr. 1043.) She

received a refill of her Norco prescription and was directed to return in a month. (Tr.

1043.)

                             HEARING BEFORE THE ALJ

      Huston was 45 years old when she appeared for her hearing before the ALJ

on March 26, 2019. She testified extensively about her living situation and daily

activities. At the time of the hearing, she had been living with a friend, who is on

disability, for about eighteen months. (Tr. 33.) This friend’s in-home health worker

comes to the house approximately four times per week and helps with household

tasks. (Tr. 34.) Hutson’s daughter also visits regularly to help her with her laundry.

(Tr. 34.) Hutson does not do many chores and only prepares simple meals for

herself. (Tr. 34.) Aside from going to various doctor’s appointments, she spends

her days at home in her bedroom, watching TV, talking to her kids or her sister, and

“just trying to get [her] mental [sic] in check, and stop having panic attacks, and

basically trying to just feel better.” (Tr. 35.) She sometimes has trouble paying

attention to the TV. (Tr. 49.) She also does not read books because of her difficulty

focusing. (Tr. 51.) She cannot do most of her hobbies anymore, including sewing,

because of her neck pain. (Tr. 50.) She does not sleep well because of her back and

neck pain, bad dreams, anxiety, and panic attacks. (Tr. 51.) As a result, she is often


                                          13
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 14 of 25 PageID #: 1195




tired throughout the day and sometimes has to take naps. (Tr. 53.) She smokes

cigarettes, though less frequently than she used to, because it helps ease her anxiety.

(Tr. 54-55.) She dresses in simple clothing that is easy to put on. (Tr. 55.)

      Huston also testified about her mental health. She explained that when she

filed her claim, she did not list any mental conditions limiting her ability to work

because she had not seen a psychiatrist at that time. (Tr. 35.) She began receiving

mental health treatment after becoming eligible for Medicaid and now sees a

psychiatrist about once a month. (Tr. 35-36.) A caseworker drives her to these, and

other, appointments. (Tr. 36-38.) She started taking Cymbalta three weeks before

the hearing and was unable to report whether it helped improve her symptoms. (Tr.

43.) She reported that her anxiety “still is not in check” and she has panic attacks

regularly. (Tr. 38.) In addition to Cymbalta, she takes buspirone to help with her

anxiety. (Tr. 38.) She feels anxious around other people because she does not trust

anyone and “always feel[s] like someone is out to hurt [her] mentally or physically.”

(Tr. 40.) She has trouble remembering things and staying focused. (Tr. 42, 53.) She

does not handle stress well “at all.” (Tr. 53-54.) When she is angry, she will “start

yelling, sometimes even cursing,” and crying.         (Tr. 54.)   She avoids public

interaction and answering the phone. (Tr. 54.)

      She last worked in 2013 and quit that job to go on the road with her boyfriend

at the time, who was a trucker. (Tr. 40.) She felt that she “had no choice really to


                                          14
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 15 of 25 PageID #: 1196




go on the road with him” because he was abusive to her. (Tr. 40.) She was only

able to apply for disability when she ended the relationship in August 2017. (Tr. 41-

42.)

       As to her physical issues, Hutson was diagnosed with degenerative disc

disease, which causes burning and pain in her neck and shoulder. (Tr. 43-44.) She

also experiences numbness in her shoulder and hands. (Tr. 55.) She received

injections to help with the pain the day before the hearing. (Tr. 44.) She was told it

would take several treatments before she sees any improvement in her pain level.

(Tr. 44.) She cannot stand for more than five minutes before she is “leaning left,

right, on [her] feet trying to get the pressure off [her] back.” (Tr. 45.) Walking

around helps alleviate some of the pain, but she still has flank pain from her kidney

issues, cramping in her bladder area due to the stent that was placed about a month

previously, and kidney stones. (Tr. 46.) She also has “severe nausea,” stomach

ulcers, a hiatal hernia, gastritis, esophagitis, and colitis. (Tr. 47.) She has trouble

“even just getting up in the morning” because of her nausea. (Tr. 49.) She has

attacks due to her colitis “a couple times a month,” which force her to have to use

the restroom four to five times in the morning alone. (Tr. 56.) She feels pelvic

pressure when she sits and has to shift or get up and down to adjust. (Tr. 52.)

       The ALJ asked Hutson to explain her period of self-employment between

2009 and 2010. (Tr. 56.) He then asked Hutson’s non-attorney representative for


                                          15
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 16 of 25 PageID #: 1197




her opinion regarding Hutson’s severe physical impairments. The representative

said that Hutson’s impairments were severe, listing chronic arthritic pain in the back,

chronic headache pain, fibromyalgia, pelvic congestion, GERD, recurrent UTIs,

colitis, SIBS, gastritis, hiatal hernia, peptic ulcer disease, chronic kidney disease,

and recent kidney stent placement. (Tr. 56-57.) She also explained that the record

did not reflect evidence of any treatment prior to 2017/2018 because of Hutson’s

inability to access healthcare at that time. (Tr. 57.)

      After Hutson’s testimony, the ALJ questioned the vocational expert. He asked

whether an individual similar in age, education, and prior work experience to

Huston, who is limited to performing light exertion level work; should never climb

ladders, ropes, or scaffolds; must avoid all exposure to extreme temperatures; is

limited to work at simple, routine, and repetitive tasks, and work environments free

of fast-paced quota requirements involving only simple work-related decisions with

few, if any, workplace changes; cannot interact with the public; and can only have

brief and superficial interaction with coworkers could perform Hutson’s past work

as a cocktail waitress. The vocational expert opined that such an individual would

be unable to work as a cocktail waitress. (Tr. 63.) The ALJ then asked if there were

any other jobs in the national or regional economy that an individual with these

limitations could perform. The vocational expert listed three occupations that




                                           16
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 17 of 25 PageID #: 1198




comport with these limitations: housekeeper (DOT 323.687-014), office helper

(DOT 239.567-010), and mail clerk (DOT 209.687-026). (Tr. 63-64.)

      The ALJ then changed the hypothetical, asking whether there are any jobs in

the national or regional economy that could be performed by an individual similar

in age, education, and prior work experience to Hutson but who is limited to

performing sedentary exertion level work. The vocational expert offered three

occupations that would comport: medical supplies packager (DOT 559.687-014),

toy stuffer (DOT 731.685-014), and labeler (DOT 585.685-062). (Tr. 64-65.)

      Hutson’s representative also questioned the vocational expert about the

average number of breaks and sick days permitted in most jobs. (Tr. 65-66.)

                                 ALJ DECISION

      The ALJ found that Huston met the insured status requirements of the Social

Security Act through March 31, 2018 and had not engaged in substantial gainful

activity since January 1, 2014. (Tr. 12.) The ALJ then determined that while Hutson

suffered from degenerative disc disease and posttraumatic stress disorder (PTSD),

these impairments did not meet or medically equal the severity of one of or a

combination of the listed impairments in 20 C.F.R. § 404. (Tr. 13.)

      Based on his consideration of the record, the ALJ found that Hutson had an

RFC to perform light work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b)

but with the following limitations: she can occasionally balance, bend, stoop, crouch,


                                          17
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 18 of 25 PageID #: 1199




kneel, and climb ramps and stairs; she can never climb ladders, ropes, and scaffolds;

she can perform simple, routine, and repetitive tasks in a work environment free of

fast paced quota requirements involving only simple work related decisions; she can

have few if any work place changes; she cannot work with the public; and she can

only have brief and superficial interaction with coworkers. (Tr. 15.) Based on

Huston’s RFC, the ALJ found that she could not perform her past relevant work as

a cocktail waitress. (Tr. 19.) However, the ALJ found that Hutson could perform

other jobs in the national economy, including housekeeper, office helper, and mail

clerk. (Tr. 19-20.) Accordingly, the ALJ denied Hutson’s applications because he

found that Hutson was not under a disability as defined in the Social Security Act.

                                    ANALYSIS

      I.     The ALJ adequately considered Hutson’s subjective pain complaints.

      The ALJ found that Hutson’s statements about her pain were not entirely

consistent with the objective medical evidence in the record. (Tr. 16.) Hutson

disagrees, arguing that Dr. Burchett’s consultative exam, which the ALJ relied upon

in his analysis, did not provide an RFC and in fact supports her subjective pain

complaints. She further contends that the record overall “reflect[s] an individual

with continuous complaints of pain throughout her back and in her abdomen.”

      When evaluating evidence of pain or other subjective complaints, the ALJ is

never free to ignore the subjective testimony of the claimant, even if it is


                                         18
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 19 of 25 PageID #: 1200




uncorroborated by objective medical evidence. Basinger v. Heckler, 725 F.2d 1166,

1169 (8th Cir. 1984). The ALJ may, however, disbelieve a claimant’s subjective

complaints when they are inconsistent with the record as a whole. See Battles v.

Sullivan, 902 F.2d 657, 660 (8th Cir. 1990).                  In considering the subjective

complaints, the ALJ is required to consider whether a claimant’s subjective

complaints are consistent with the medical evidence. See Polaski v. Heckler, 739

F.2d 1320 (8th Cir. 1984) (listing factors such as the claimant’s daily activities, the

duration, frequency, and intensity of the pain, precipitating and aggravating factors,

dosage, effectiveness and side effects of medication, and functional restrictions).5

When an ALJ gives good reasons for the findings, the court will usually defer to the

ALJ’s finding. Casey v. Astrue, 503 F.3d 687, 696 (8th Cir. 2007). However, the

ALJ retains the responsibility of developing a full and fair record in the non-

adversarial administrative proceeding. Hildebrand v. Barnhart, 302 F.3d 836, 838

(8th Cir. 2002).




5
  This was once referred to as a credibility determination, but the agency has now eliminated use
of the term “credibility” to clarify that subjective symptom evaluation is not an examination of an
individual’s character. However, the analysis remains largely the same, so the Court’s use of the
term credibility refers to the ALJ’s evaluation of whether a claimant’s “statements about the
intensity, persistence, and limiting effects of symptoms are consistent with the objective medical
evidence and other evidence of record.” See SSR 16-3p, 2017 WL 5180304, at *8 (Oct. 25, 2017);
20 C.F.R. §§ 404.1529(c)(3) and 416.929(c)(3); Lawrence v. Saul, 970 F.3d 989, 995 n.6 (8th Cir.
2020) (noting that SSR 16-3p “largely changes terminology rather than the substantive analysis to
be applied” when evaluating a claimant’s subjective complaints).
                                                19
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 20 of 25 PageID #: 1201




        Hutson argues that because the ALJ chose to disregard her testimony about

her pain, he was required to make an express credibility determination and had to

discuss the factors enumerated in Polaski. As the Commissioner correctly points

out, an ALJ does not need to explicitly discuss every Polaski factor in his decision.

Bryant v. Colvin, 861 F.3d 779, 782 (8th Cir. 2017) (citations omitted). Here, it is

clear that the ALJ “used numerous facts to assess [Hutson’s] credibility” before

ultimately finding that the objective evidence in the record was not consistent with

her subjective complaints. Id.

        The record supports the ALJ’s finding. While Hutson did report anxiety

and/or depression at several appointments (Tr. 505, 879, 898, 901, 925, 941, 943,

958, 963), she frequently reported that she was doing well. (Tr. 864, 867, 868, 887,

898, 913, 916, 928, 935.) Most of the records show normal psychiatric exams, and

she regularly presented with an appropriate demeanor, mood, and orientation. (Tr.

275, 318-19, 332, 353, 410, 467, 483, 506, 697-98, 962) Moreover, it appears that

conservative treatment has helped manage her symptoms. See Lawrence, 970 F.3d

at 996 (ALJ's conclusions as to the severity of pain and limitations consistent with

fact that claimant was prescribed generally conservative treatment). For example,

on one occasion when Hutson reported feeling increased anxiety, she attributed it to

the fact that she did not have refills of her buspirone prescription for a few days. (Tr.

901.)    This indicates that she finds the medication helpful in controlling her


                                           20
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 21 of 25 PageID #: 1202




symptoms. Though she reported that she was still experiencing anxiety at one of her

visits with Mr. Chambers, she also said that she was “doing a little bit better” overall

and that she was “doing well” with the anti-anxiety prescriptions. (Tr. 962, 967.)

She also reported that her depression was not as bad as it once was and she “feels

like it is balanced now.” (Tr. 925.)

      Similarly, the record supports the ALJ’s finding that Hutson does not suffer

from debilitating back pain. She consistently exhibited a “normal” gait and full

musculoskeletal range of motion and did not appear to have trouble walking or

moving. (Tr. 353, 366, 386, 410, 412, 432, 467, 506-07, 698, 1043, 1044-45, 1047-

48.) The most recent MRI of her spine showed normal results. (Tr. 482.) Her most

recent X-rays showed “mild” cervical and lumbar degenerative changes. (Tr. 1051-

52.) As the ALJ noted, the consultative exam performed by Dr. Burchett further

supports a finding of non-debilitating back pain. (Tr. 16-17, 410, 412.)

      To the extent that Hutson contests the ALJ’s determination that her abdominal

and gastrointestinal diagnoses did not qualify as severe impairments, the record also

supports that finding. She told Dr. Burchett that the antibiotics and other medicines

she received “resolved” her problems (Tr. 409.)            She did not ever see a

gastroenterologist for treatment. (Tr. 409.)       Her colonoscopy and upper GI

endoscopy in 2018 revealed non-bleeding internal hemorrhoids (Tr. 699), a small




                                          21
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 22 of 25 PageID #: 1203




hiatal hernia, non-severe esophagitis, gastritis, and non-bleeding gastric ulcers (Tr.

700), findings which apparently warranted only conservative treatment.6

       Finally, despite Hutson’s hearing testimony that she could not do many tasks

because of her pain, notes from her December 17, 2018 and March 12, 2019 DLA-

20 assessments indicated that she does tasks like laundry, “appropriately interacts in

the community,” and has “several leisure activities that she enjoys to do [sic] and

does participate in those without prompts.” (Tr. 870, 904.) At various times

throughout the record, Hutson reported, among other activities, playing games,

socializing with family, cleaning her house, cooking meals, and hosting a yard sale.

(Tr. 898, 901, 910, 913, 928, 941, 945-52.) This evidence undercuts Hutson’s claims

of debilitating pain and supports the ALJ’s credibility determination. See Medhaug

v. Astrue, 578 F.3d 805, 817 (8th Cir. 2009) (“Acts such as cooking, vacuuming,

washing dishes, doing laundry, shopping, driving, and walking, are inconsistent with

subjective complaints of disabling pain.”).

       II.    The RFC is supported by some medical evidence.

       Hutson also argues that the ALJ erred in formulating her RFC because the

record did not contain “a single physical or mental residual functional capacity

evaluation or opinion from an acceptable medical source” upon which the ALJ could



6
 After these procedures, Hutson was directed to follow an anti-reflux regiment, change her diet,
and avoid tobacco. The record indicates that she continued smoking.
                                              22
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 23 of 25 PageID #: 1204




have relied to determine her disability. She believes that the ALJ “improperly drew

inferences from the medical reports,” and that he formulated the RFC based on his

own impermissible interpretation of the evidence, which she contends does not

support the ability to perform light work.

      The Social Security regulations expressly state that the ALJ is “responsible

for assessing residual functional capacity.” 20 C.F.R. § 404.1546(c), 416.946(c).

See also Winn v. Comm’r, Soc. Sec. Admin., 894 F.3d 982, 987 (8th Cir. 2018). In

making this determination, the ALJ must consider “all the relevant evidence in [the

claimant’s] case record.” 20 C.F.R. § 404.1545(a)(1). While the ALJ does have a

duty to fully and fairly develop the record, he is not required to obtain additional

medical evidence if the evidence of record provides a sufficient basis for the ALJ’s

decision. Martise v. Astrue, 641 F.3d 909, 926-27 (8th Cir. 2011).

      Hutson is correct that “an ALJ may not draw upon his own inferences from

medical reports” in formulating an RFC. Dixon v. Barnhart, 324 F.3d 997, 1002

(8th Cir. 2003). However, she appears to suggest that an ALJ cannot formulate an

RFC if there are no medical opinions or consultative exams in the record. But

“[t]here is no requirement that an RFC finding be supported by a specific medical

opinion.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). In fact, “[i]n the

absence of medical opinion evidence, ‘medical records prepared by the most relevant




                                         23
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 24 of 25 PageID #: 1205




treating physicians [can] provide affirmative medical evidence supporting the ALJ’s

residual functional capacity findings.’” Id. (quoting Johnson, 628 F.3d at 995).

      The ALJ accounted for Hutson’s degenerative disc disease by imposing light

exertional restriction and postural and climbing limitations. (Tr. 18.) He accounted

for her PTSD and related mental health symptoms by imposing restrictions relating

to meeting quota requirements, making work-related decisions, having workplace

changes, and interacting with others. (Tr. 18, 40, 42, 53, 54.) These limitations on

Hutson’s abilities are consistent with the evidence submitted about her degenerative

disc disease. The record demonstrates that she received generally conservative

treatment for her back pain, with the most aggressive treatment consisting of

transforaminal injections at L3-L4 and L4-L5 in March 2019 (Tr. 1044-45); that her

MRI and X-ray results were normal or revealed “mild” degenerative changes; and

that she consistently presented in an ambulatory condition, without any indications

that she had trouble walking or moving. The limitations are also consistent with the

evidence concerning her mental health, including Hutson’s own hearing testimony.

(Tr. 38, 40, 42, 53, 54.) It is ultimately the claimant’s burden to establish her RFC,

and Hutson failed to carry this burden by producing any evidence that her RFC

should be more limited. Hensley, 829 F.3d at 932.

      Although Hutson believes that the ALJ should have assessed the medical

evidence differently to support greater limitations, it is not my role to reweigh the


                                          24
Case: 4:20-cv-00841-RWS Doc. #: 26 Filed: 09/13/21 Page: 25 of 25 PageID #: 1206




evidence considered by the ALJ in his determination of a plaintiff’s RFC. Id. at 934.

Here, the ALJ did not substantially err when he concluded, based on the evidence in

the record, that Hutson had the RFC to perform light work with certain limitations.

Additionally, the record reflects that he considered her subjective complaints when

fashioning her RFC, even though he did not find them entirely consistent with the

objective evidence submitted.

      The written decision demonstrates that the ALJ evaluated all of the medical

evidence of record and adequately explained his reasons for the weight given this

evidence in a manner consistent with the regulations. Substantial evidence in the

record as a whole supports the ALJ’s RFC determination, so I will affirm the

decision of the Commissioner as within a “reasonable zone of choice.” Fentress v.

Berryhill, 854 F.3d 1016, 1021 (8th Cir. 2017) (citing Owen v. Astrue, 551 F.3d 792,

798 (8th Cir. 2008)).

      Accordingly,

      IT IS HEREBY ORDERED that the decision of the Commissioner is

affirmed, and Tammy Hutson’s complaint is dismissed with prejudice.

      A separate Judgment is entered herewith.



                                           RODNEY W. SIPPEL
                                           UNITED STATES DISTRICT JUDGE

Dated this 13th day of September, 2021.
                                          25
